I concur. I assume the opinion would have reached the same result had the employees of the restaurant opened up the doors to the vault in the sidewalk. The result would have been the same if Dayton had been injured by one of the beer kegs rolling away and striking him. I mention this because the "accident out of which this action grew," it might be argued, would not in the strictest sense be "the result of acts and conduct of the employees of the insured while engaged in making a commercial delivery" if the opening of the doors was done by the employees of the restaurant. I think that if liability for damage was imposed by law upon the insured by reason of an injury proximately caused by an occurrence arising out of or in the course of the mission, transaction or function of delivering the goods by insured's employees, the plaintiff would have been liable under the terms of the policy issued by it according to the reasoning of the opinion. I therefore concur. *Page 513